DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18-20, 25-33 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Papet (EP 1192888 A1).
Regarding claim 16, Papet discloses a steam cooking appliance, comprising: 
a cooking chamber (Fig. 4); 
a water supply unit including a removable water tank (10, Fig. 1) having a filling opening (11a, Fig. 1), said water tank including in an installed position a front side (14) facing a user (Fig. 4), a rear side (11b, Fig. 2) opposite the front side, and a closure element (12+14, Fig. 1) for closing the filling opening, said closure element configured to form at least in part the front side of the water tank; and 
an evaporator unit (‘steam generator’) connectable (directly or indirectly) to the water supply unit and configured to evaporate water from the water supply unit to generate steam for supply into the cooking chamber (English translation, para. 53).  

Regarding claim 18, Papet discloses wherein the water tank includes a main body (11, Fig. 1) having an essentially elongated configuration.  
Regarding claim 19, Papet discloses wherein the main body has a cylindrical configuration or a circular-cylindrical configuration (Fig. 1).  
Regarding claim 20, Papet discloses wherein at least one of the closure element and the main body has a connecting section (portion of cover 12 that does not include the outer rim, Fig. 1), and further comprising a seal (outer rim of the connecting section) placed on the connecting section.  
Regarding claim 25, Papet discloses wherein the closure element includes a cover cap (14, Fig. 4) which at least in part forms the front side of the water tank.  
Regarding claim 26, Papet discloses wherein the water tank includes a valve unit (19, Fig. 2) for coupling (i.e., fluidly couple) to the evaporator unit.  
Regarding claim 27, Papet discloses a panel support (front panel with the knob, Fig. 4), said water supply unit including a receiving unit (15, Figs. 1, 4) for receiving the water tank, said receiving unit being attached to the panel support.  
Regarding claim 28, Papet discloses wherein the receiving unit (15, Fig. 1) has an essentially elongated configuration.  
Regarding claim 29, Papet discloses wherein the receiving unit (15, Fig. 1) has a cylindrical configuration or a circular-cylindrical configuration.  
Regarding claims 30, 31, Papet discloses wherein the receiving unit includes an adapter part (17+19, Fig. 2) with a first connection (19) for fluidic coupling of the water tank in an operating position, and a second connection (right end of 17) for [fluidic] coupling to the evaporator unit, and
wherein the first connection is coupled to the water tank by latching (the left end latches onto, i.e., holds onto, the water tank).
Regarding claims 30, 32, Papet discloses wherein the receiving unit includes an adapter part (endpiece 17, Fig. 2) with a first connection (right end) for fluidic coupling of the water tank in an operating position, and a second connection (left end) for [fluidic] coupling to the evaporator unit, and 
wherein the adapter part includes a securing part to form the first connection and a connecting part to form the second connection.  
Regarding claims 30, 33, Papet discloses wherein the receiving unit includes an adapter part (18+20, Fig. 1) with a first connection (left end of 18) for fluidic coupling of the water tank in an operating position, and a second connection (right end of 18) for [fluidic] coupling to the evaporator unit, and
wherein the adapter part (18+20) is mounted so as to be displaceable in a bearing section (19) formed in the receiving unit essentially in an actuating direction of the water tank.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papet (EP 1192888 A1) in view of Estoque (US 20180016063 A1)
Regarding claim 17, Papet discloses wherein the water tank includes a main body (11) except said closure element being configured for fastening to the main body of the water tank via a bayonet or screw closure.  
However, Estoque a container for holding liquids, comprising a closure (either top lid 27 or bottom plug 21; Fig. 2) being configured for fastening to the main body (22) of the water tank via a bayonet or screw closure (para. 39).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Papet wherein said closure element is configured for fastening to the main body of the water tank via a bayonet or screw closure.  The motivation to combine is so that there is a water-tight seal between the closure and the main body.  Another motivation is so that the closure can be easily attached/detached from the main body.  
Regarding claim 21, Papet fails to disclose a rubber seal placed on the connecting section.  However, Estoque teaches a rubber seal (43) on the closure element (para. 42).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Papet to include a rubber seal placed on the connecting section of the closure element.  The motivation to combine is so that there is a water-tight seal between the closure element and the main body.  
Regarding claim 22, modified Papet discloses wherein the rubber seal (43) is an O-ring (Estoque, para. 15, discloses or suggests that the seal 43 can be an O-ring) EXCEPT a spring configured to press the O-ring in a closed position of the closure element against a sealing edge of the main body.  
However, Estoque teaches a spring (44) configured to press the O-ring (43) in a closed position of the closure element against a sealing edge of the main body (para. 42).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Papet to include a spring configured to press the O-ring in a closed position of the closure element against a sealing edge of the main body.  The motivation to combine is so that there is a water-tight seal between the closure and the main body. 
Regarding claim 23, modified Papet discloses (see Estoque for citations) wherein the closure element includes a closure cover (42), and further comprising a seal support (46, Fig. 7) for arrangement of the O-ring (43), said spring (44) being arranged between the closure cover of the closure element and the seal support.  
Regarding claim 24, modified Papet discloses (see Estoque for citations) wherein wherein the seal support is pot-shaped (Fig. 7).  
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papet (EP 1192888 A1) in view of Kaudewitz (US 20160066368 A1).
Regarding claim 35, Papet fails to disclose a push-push unit configured for removing the water tank from the steam cooking appliance.  However, Kaudewitz teaches a steam cooker comprising a water tank (1), and a push-push unit configured for removing the water tank from the steam cooking appliance (para. 65).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Papet to include a push-push unit configured for removing the water tank from the steam cooking appliance.  The motivation to combine is so that the water tank can be easily removed from the steam cooking appliance.


Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 36 is allowed.

Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive. 
Regarding claim 16, Applicant asserts that the cover 12 is not equivalent to a closure element for closing the filling opening because it is “fixed by clipping into the end of the tank body 11”, and is therefore not removable.  The Examiner respectfully disagrees.  Figure 1 shows that the cover 12 is removable.  Moreover, the term “fixed” does not imply inseparable.  The term fixed means to hold in place.  Something can be held in place and be removable.  Furthermore, the act of clipping suggests removability since a clip fastening technique is not permanent fastening technique.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762